Notice of Pre-AIA  or AIA  Status
Claims 1-2, 4-11 and 13-14  are currently presented for Examination
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2021 has been entered.

Applicant argument 
It was also submitted that calculating deformation in a body under stress is known in the field of mechanical engineering. See, for example, see 2002/0178840, paragraphs [0040]-[0041], Furthermore, as explained in the specification, “Because the stress model (known for each material) is taken into account in calculating the longitudinal deformation correction factor, the longitudinal tension value initially skewed by nonlinear effects of deformation/stress under plastic and/or elastoplastic conditions, can thus be corrected for in a very precise manner.” See clean copy of the substitute specification, page 8, lines 20-25.
During the interview, the undersigned explained that determining a stress model is meant to convey selecting a known stress model for the strip because, as explained in the specification, a stress model for each material is known. The purpose of selecting a stress model is to determine the stress in the strip. Thus, for clarity, and as discussed during the interview, claim 1 is amended to recite “while the strip is moving along the path, determining stress in the thickness direction of the strip with a stress model for the 
It was further alleged that claim 1 lacks an enabling disclosure because the mathematical relationship between the stress model and the correction factor is not disclosed in the specification.
Claim 1 recites that, “while the strip is moving along the path, calculating a correction factor for the longitudinal deformation of the product strip according to the stress model for the strip, the calculated correction factor correcting nonlinear effects of deformation/stress under plastic and/or elastoplastic conditions”.
In other words, the correction factor is a factor that corrects the longitudinal deformation for the “nonlinear effects of deformation/stress under plastic and/or elastoplastic conditions”.
It is submitted that calculating a correction factor for the “nonlinear effects of deformation/stress under plastic and/or elastoplastic conditions” is well known. For example, “nonlinear effects of deformation/stress under plastic and/or elastoplastic conditions” can be assessed by calculating the Neuber Correction Factor. See attached. The law does not require the Applicant to provide a mathematical relationship between the stress model and the correction factor for every strip. Rather, the law only requires the Applicant to disclose enough information to enable a skilled person to practice the invention without undue experimentation. See MPEP § 2164.01. It is submitted that because the specification discloses that the correction factor corrects the nonlinear effects of deformation/stress under plastic and/or elastoplastic conditions, and because a skilled person, for example, could use a known method such as the Neuber method to calculate a correction factor for the “nonlinear effects of deformation/stress under plastic and/or elastoplastic conditions”, there is sufficient information for a skilled person to practice the invention for a given strip without undue experimentation. See United States v. Telectronics, Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988) ("The test of enablement is whether one reasonably skilled in the art could make or use the invention from the disclosures in the patent coupled with information known in the art without undue experimentation."). A patent need not 
Thus, claim 1 and claim 7 are enabled because a skilled person could have, without undue experimentation, calculated “a correction factor for the longitudinal deformation of the product strip according to the determined stress model for the strip, the calculated correction factor correcting nonlinear effects of deformation/stress under plastic and/or elastoplastic conditions”.


Examiner response
In view of the applicant arguments and amendment, the previous 112(a) enablement rejection is withdrawn by looking at the Neuber Correction Factor. The mathematical relationship between the stress model and the correction factor is disclosed based on the Neuber correction factor. 
 

Applicant argument
Claims 1 and 7 were rejected as obvious over the combination of Burger et al. (Burger), U.S. 2015/0354948, Noe, U.S. 2012/0174643, and Tezuka, U.S. 6,199,418. Reconsideration of all rejections is requested. It was acknowledged that Burger does not disclose calculating a correction factor. It was alleged that sections 19, 21, and 32 of Noe disclose the correction factor calculating step in para 19, 21, and 32 
First, Noe does not disclose “while the strip is moving along the path, calculating a correction factor for the longitudinal deformation of the product strip according to the determined stress model for the strip, the calculated correction factor correcting nonlinear effects of deformation/stress under plastic and/or elastoplastic conditions”.

Noe discloses that, “The model-based studies have led to the surprising result that these process-related differences of the stretch ratio in the strip width can be minimized or compensated by a suitable selection of the spacings between the elastically/plastically acting rollers.” There is no indication that there is a correction factor calculation step involved while the strip is moving along the path that could correspond to the claimed correction factor calculation, namely calculating a correction factor that corrects the “nonlinear effects of deformation/stress under plastic and/or elastoplastic conditions”.
Second, it is very clear that Noe is concerned with plastic deformation along the width of the work piece, not along its thickness as defined in claims 1 and 7. Thus, any correction factor, if calculated, would not correspond to the claimed correction factor, which is based on the stress model over the thickness of the strip. Noe proposes a stretch-bend-leveling method and an apparatus for performing the method:
In the para cited above, it is indicated that Noe’s method is not susceptible to fluctuations of process parameters like the strip thickness or tension, which further establishes that Noe’s disclosure is not concerned with “calculating a correction factor for the longitudinal deformation of the strip according to the stress model for the strip, the calculated correction factor correcting nonlinear effects of deformation/stress under plastic and/or elastoplastic conditions” and “calculating a corrected value for the first longitudinal tension measurement value at at least one evaluation point as a function of the longitudinal deformation correction factor” because, according to Noe, Noe’s method is not susceptible to fluctuation in the tension or the strip thickness. So, Noe does not motivate a skilled person to calculate a correction factor in view of the stress in the direction of the thickness of the strip. Noe only discloses a bending-based method for correcting stresses along the (transverse) width of a strip to correct waviness (i.e. side to side fluctuation) not flatness of the strip. See paragraph [0015] of Noe.




Examiner response
In the light of the amendment made, the previous art rejection using Noe (US PUB No: US 20120174643 A1) was withdrawn. New art was added Ghosh (“A Computational and Experimental Study of Cold Rolling of Aluminum Alloys with Edge Cracking”, 2004) to address the claim limitation as: 
“while the strip is moving along the path, determining stress in the thickness direction of the strip with a stress model for the strip over the thickness of the strip as a function of conditions of plastic or elastoplastic deformation of the strip on the measuring roller in the deflection zone while the strip is under tension;” and 
while the strip is moving along the path, calculating a correction factor for the longitudinal deformation of the strip according to the stress model for the strip, the calculated correction factor correcting nonlinear effects of deformation/stress under plastic and/or elastoplastic conditions;



Claim Rejections - 35 USC § 112
4.             The following is a quotation of 35 U.S.C. 112(b):
            b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
         The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

“while the strip is moving along the path, determining stress in the thickness direction of the strip with a stress model for the strip over the thickness of the strip as a function of conditions of plastic or elastoplastic deformation of the strip on the measuring roller in the deflection zone while the strip is under tension;” and 
“while the strip is moving along the path, calculating a correction factor for the longitudinal deformation of the strip according to the stress model for the strip, the calculated correction factor correcting nonlinear effects of deformation/stress under plastic and/or elastoplastic conditions;”

According to the claim 1 it says determining a stress and correction factor using stress model.  The claim shows no relationship of determining stress in the thickness direction of the strip (step 1) with other parts of the claim i.e. calculated correction factor for correcting nonlinear effects of deformation/stress (Step 2). It is not clear to the examiner whether the calculated correction factor is used for correcting the previous determined stress or another stress. Thus, the claim is unclear and vague. 


Claim Rejections - 35 USC § 103

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.           Claims 1, 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable BURGER al. (PUB NO: US 2015/0354948 A1), in view of Ghosh et al. (“A Computational and Experimental Study of Cold Rolling of Aluminum Alloys with Edge Cracking”, 2004), referred as Ghosh, and further in view of Tezuka (PAT NO: US 6199418 B1)

Regarding claim 1
BURGER teaches a method for correcting flatness of a metal product in a form of a strip traveling along a path, the strip having a length, a width, and a thickness transverse to the length and the width of the strip (BURGER ¶ 002 method for measuring the flatness of a metallic flat product, a method for measuring the residual stresses in a metallic flat product and an apparatus for measuring flatness or for measuring the residual stresses in a metallic flat product. See fig 7 and ¶ 0073 in order not to be restricted to determining the flatness or the residual stresses of the strip 1 only in the width direction y, the strip 1 is moved in the transport direction T, while the distance measuring devices 6 determine the contour of the flat product.[corresponds to traveling along the path]) the method comprising:
moving the strip along the path under tension applied to the strip over a flatness measurement assembly configured to deflect the product strip, wherein the flatness measurement assembly comprises at least one measuring roller (RM) that causes the product strip to be deflected along its direction of travel on the path in the deflection zone; (See fig 1 and ¶ 69 FIG. 1 shows a schematic representation of an apparatus for measuring flatness or for measuring the residual stresses in a flat product 1 configured as steel strip.[corresponds to the flatness measurement assembly] After the strip has been rolled in a rolling stand of a finishing rolling line (not shown), the strip 1 is conveyed by an input-side rolling conveyor 2a in a horizontal direction to the input-side bending device 3 with a pair 3a, 3b of entry rollers embodied as driver rollers 7 engaging the strip at its opposite surfaces.[corresponds to the measuring roller] The entry rollers 3a, 3b are located relative to the horizontal direction above the path of the strip 1 to bend the strip 1 upward, forming an arc 5 in the strip with a radius of curvature r.sub.0 about the center point M of the arc assuming that the strip is planar or free of residual stresses. [Corresponds to the moving the strip along the path under tension by the entry rollers 3a, 3b to bend the strip and causing the product strip to deflected])
See ¶ 29-30 and see fig 1 and  FIG. 2b, in which regions with tensile stresses spread inward and regions with compressive stresses spread outward). [Corresponds to the deflection zone in the region of arc 5 where the flatness is measured] In order to be able to assess the residual stresses of the flat product not only in one longitudinal position of the flat product, but also in a number of positions in the longitudinal direction, it is advantageous for the contour, in particular the actual bending radii r(x,y), of the bent flat product to be measured in a number of positions (x) in the longitudinal direction of the flat product.[corresponds to the first longitudinal tension measurement value, the tension is created by the tensile stresses in the flat product] Also see ¶ 48-52 The object cited in the introduction is also achieved by an apparatus for measuring flatness or for measuring the residual stresses of a metallic flat product,[corresponds to the measuring the flatness] having: an input-side rolling conveyor for conveying the flat product; an input-side bending device having at least two entry rollers for bending the flat product, so that the bent flat product can form a bending radius in particular the actual bending radii r(y), of the bent flat product in a number of positions in the width direction of the flat product;[corresponds to the product has plastic deformation properties due to the bending device] . 

Examiner note: The examiner interprets bending radii due to the tensile stress in the fig 2b as the longitudinal tension measurement value which is caused by the input-side bending device having at least two entry rollers. The examiner interprets actual bending radii in position y obtained due to the tensile stress in the fig 2b as the first longitudinal tension measurement value which is caused by the an input-side bending device having at least two entry rollers)
 	
while the strip is moving along the path, calculating a corrected value for the first longitudinal tension measurement value at at least one evaluation point as a function of the longitudinal deformation ¶ 77 Like the flatness, the residual stresses in the flat product 1 are determined based on the contour of the flat product 1. [Corresponds to the corrected value] The residual stress .sigma..sub.x(y) of the flat product 1 in the x direction is as follows in a position y in the width direction.  

    PNG
    media_image1.png
    214
    519
    media_image1.png
    Greyscale


Examiner note: Neither the claim nor the specification describe how these calculations are performed. Using the broadest reasonable interpretation, the examiner interprets residual stress value of the product strip (σx(y)) as the corrected value for the first longitudinal tension measurement value at position y (or evaluation point) that is obtained from the above equation and it is a function of correction factor that is the actual bending radius r(y) measured at position y). and
while the strip is moving along the path, calculating a corrected flatness measurement value at at least one of the evaluation points (Ml, M2), taking the corrective value into consideration. (¶ 14 The contour of the flat product is then measured, in particular by measuring the actual bending radii r(y), in the region of the arc of the bent flat product in a number of positions (y) in the width direction of the flat product. ¶ 82 -In order to improve the accuracy of the flatness measurement or the residual stress measurement further, the contour of the flat product 1 can be acquired in a number of positions in the longitudinal direction of the flat product 1 in the region of the arc 5. The flatness or residual stress is calculated in each instance from the contours. The at least partially redundant contour information can be used to improve the accuracy of the measurements; for example the results of measuring the flatness or residual stress can be averaged.  Examiner note: Neither the claim nor the specification describe how these calculations are performed.   Under broadest reasonable interpretation, the examiner consider residual stress value of the product strip (σx(y1), σx(y2),…… σx(yn)) in a number of positions (y1, y2,….yn) in the width direction of the flat product as the corrected value and averaging the results of measuring the flatness or residual stress in order to determine the corrected flatness measurement value.)  


However, Burger does not teach 
while the strip is moving along the path, determining stress in the thickness direction of the strip with a stress model for the strip over the thickness of the strip as a function of conditions of plastic or elastoplastic deformation of the strip on the measuring roller in the deflection zone while the strip is under tension;
while the strip is moving along the path, calculating a correction factor for the longitudinal deformation of the strip according to the stress model for the strip, the calculated correction factor correcting nonlinear effects of deformation/stress under plastic and/or elastoplastic conditions;
while the strip is moving along the path, transmitting the corrected flatness measurement value (PC) to a product flatness control module: and
while the strip is moving along the path, controlling, with the flatness control module, the flatness of the metal product.

In a related field of invention, Ghosh teaches
while the strip is moving along the path, determining stress in the thickness direction of the strip with a stress model for the strip over the thickness of the strip as a function of conditions of plastic or (see page 75 and fig 2, 3(a)(b)- Section 2 describes the constitutive model parameters for elastic and plastic deformation of two aluminum alloys used in the rolling experiments. The materials used for the rolling experiments are AA5049 and AA5086 aluminum alloys. The material compositions for both alloys are shown in Table 1. Finite deformation elastic-plastic constitutive relations are used for modeling the materials deformation process using ABAQUS-Explicit. These tests are conducted in the three orthogonal directions of the pre-rolled strip, viz. the rolling or longitudinal direction x, the through-thickness direction y and the transverse direction z as shown in Fig. 2. The corresponding stress-strain curves for the AA5049 and AA5086 alloys are plotted in Fig. 3. The yield stress is 80 MPa for AA5049 and 115 MPa for AA5086. It is found that the through-thickness response is slightly different from those in the other two directions. See page 77- The roll strip is modeled as a three dimensional deformable solid with the elastic-plastic properties described in section 2.)
while the strip is moving along the path, calculating a correction factor for the longitudinal deformation of the strip according to the stress model for the strip, the calculated correction factor correcting nonlinear effects of deformation/stress under plastic and/or elastoplastic conditions; (page 78 and equation 11- The constant shear stress model in Eq. 6 is used to determine the value of the limiting shear stress t0 for the AA5086 alloy from the limiting shear stress values of the AA5049 alloy. The average flow stresses for the two materials are found to be 245 MPa for the AA5049 alloy and 343 MPa for the AA5086 alloy. Using these values in Eq. 11, the limiting shear stress is calculated to be 117 MPa, for AA5086. The results of the simulation with this friction model are given in Table 4. Once again, the torque exhibits an excellent match 1.3% difference while a 27MPa error is observed for the roll force.

Examiner note: Neither in the claim nor in the specification describe how this correction factor is determined. Using BRI, the examiner interprets correction factor is the ratio of limiting shear stress values to the average stress value for the AA5049 alloy used in equation 11. And it is well known in the art that the stress becomes non-linear/uneven because of plastic-type deformation of the strip. (SeeLobo, H. and J. Hurtado. “Characterization and Modeling of Non-Linear Behavior of Plastics.” (2006).)


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flatness measuring method in the metal strip as disclosed by BURGER to include while the strip is moving along the path, determining stress in the thickness direction of the strip with a stress model for the strip over the thickness of the strip as a function of conditions of plastic or elastoplastic deformation of the strip on the measuring roller in the deflection zone while the strip is under tension; and while the strip is moving along the path, calculating a correction factor for the longitudinal deformation of the strip according to the stress model for the strip, the calculated correction factor correcting nonlinear effects of deformation/stress under plastic and/or elastoplastic conditions as taught by Ghosh in the system of BURGER in order to identify various modeling issues that are necessary for successful simulation of the cold rolling process and for understanding the role of various process parameters on the damage phenomenon. (Page 74-75, Ghosh)


The combination of BURGER and Ghosh does not appear to explicitly disclose while the strip is moving along the path, transmitting the corrected flatness measurement value (PC) to a product flatness control module: and
while the strip is moving along the path, controlling, with the flatness control module, the flatness of the metal product.

In an analogous field of invention, Tezuka discloses while the strip is moving along the path, transmitting the corrected flatness measurement value (PC) to a product flatness control module: and
while the strip is moving along the path, controlling, with the flatness control module, the flatness of the metal product. (See fig 1 and col 2-3 line 64-67 and line 1-4 The correction values determining controller 15 determines correction values of work roll bending apparatus 9 based on the flatness deviations, corresponding to the positions to measure by the measured positions determining controller 13.[corresponds to the corrected flatness measurement] The manipulated values determining controller 16 determines manipulated values of work roll bending apparatus 9 based on the correction values and the manipulated values is added to work roll bending apparatus 9. [Corresponds to the product flatness control module])


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flatness measuring method in the metal strip as disclosed by BURGER and Ghosh to include while the strip is moving along the path, transmitting the corrected flatness measurement value (PC) to a product flatness control module: and while the strip is moving along the path, controlling, with the flatness control module, the flatness of the metal product as taught by Tezuka in the system of BURGER and Ghosh in order to determine the manipulated actuator values based on the correction actuator values that helps in controlling the flatness of a strip in a hot rolling mill. (Abstract, Tezuka)



Regarding claim 7 
BURGER teaches a device for measuring flatness of a metal product in the form of a strip traveling along a path under tension, the product having at least plastic or elastoplastic deformation  the strip having a length, a width, and a thickness transverse to the length and the width of the strip the device comprising: (See fig 1 and ¶ 69 FIG. 1 shows a schematic representation of an apparatus for measuring flatness or for measuring the residual stresses in a flat product 1 configured as steel strip.[corresponds to the device for measuring flatness the form of strip] After the strip has been rolled in a rolling stand of a finishing rolling line (not shown), the strip 1 is conveyed by an input-side rolling conveyor 2a in a horizontal direction to the input-side bending device 3 [corresponds to the product having plastic deformation properties due to the bending device] with a pair 3a, 3b of entry rollers embodied as driver rollers 7 engaging the strip at its opposite surfaces. See fig 7 and ¶ 0073 in order not to be restricted to determining the flatness or the residual stresses of the strip 1 only in the width direction y, the strip 1 is moved in the transport direction T, while the distance measuring devices 6 determine the contour of the flat product.[corresponds to traveling along the path])  

BURGER further teaches a flatness measurement assembly configured to deflect the product along the path. (See fig 1 and ¶ 69 FIG. 1 shows a schematic representation of an apparatus for measuring flatness or for measuring the residual stresses in a flat product 1 configured as steel strip.[corresponds to the flatness measurement assembly] After the strip has been rolled in a rolling stand of a finishing rolling line (not shown), the strip 1 is conveyed by an input-side rolling conveyor 2a in a horizontal direction to the input-side bending device 3 with a pair 3a, 3b of entry rollers embodied as driver rollers 7 engaging the strip at its opposite surfaces. The entry rollers 3a, 3b are located relative to the horizontal direction above the path of the strip 1 to bend the strip 1 upward, forming an arc 5 in the strip with a radius of curvature r.sub.0 about the center point M of the arc assuming that the strip is planar or free of residual stresses. [Corresponds to the moving the strip along the path under tension by the entry rollers 3a, 3b to bend the strip and causing the product strip to deflected])
the measurement assembly comprising at least one measuring roller (RM) configured to cause the product strip to be deflected in a longitudinal direction along the path and in the deflection zone (See ¶ 29 and see fig 1 (corresponds to the measurement flatness assembly with the measuring roller) and  FIG. 2b, in which regions with tensile stresses spread inward and regions with compressive stresses spread outward). [Corresponds to the deflection zone in the region of arc 5 where the flatness is measured] ¶ 30 In order to be able to assess the residual stresses of the flat product not only in one longitudinal position of the flat product, but also in a number of positions in the longitudinal direction, it is advantageous for the contour, in particular the actual bending radii r(x,y), of the bent flat product to be measured in a number of positions (x) in the longitudinal direction of the flat product.[corresponds to the product strip to be deflected in a longitudinal direction along the path] ¶ 48-50 apparatus for measuring flatness or for measuring the residual stresses of a metallic flat product, having: an input-side rolling conveyor for conveying the flat product; an input-side bending device having at least two entry rollers for bending the flat product, so that the bent flat product can form a bending radius.[corresponds to cause the product strip to be deflected in a longitudinal direction along the path due to the entry roller(or measuring roller)])

receiving a measured first longitudinal tension value (Tl) of the product in the deflection zone:; (See ¶ 29-30 and see fig 1 and  FIG. 2b, in which regions with tensile stresses spread inward and regions with compressive stresses spread outward). [Corresponds to the deflection zone in the region of arc 5 where the flatness is measured] ¶ 30 In order to be able to assess the residual stresses of the flat product not only in one longitudinal position of the flat product, but also in a number of positions in the longitudinal direction, it is advantageous for the contour, in particular the actual bending radii r(x,y), of the bent flat product to be measured in a number of positions (x) in the longitudinal direction of the flat product.[corresponds to the measuring the flatness by measuring a longitudinal tension of the product over a deflection zone of the product] In order to be able to assess the residual stresses of the flat product not only in one longitudinal position of the flat product, but also in a number of positions in the longitudinal direction, it is advantageous for the contour, in particular the actual bending radii r(x,y), of the bent flat product to be measured in a number of positions (x) in the longitudinal direction of the flat product.[corresponds to the first longitudinal tension measurement value, the tension is created by the tensile stresses in the flat product] Also see ¶ 48-52 The object cited in the introduction is also achieved by an apparatus for measuring flatness or for measuring the residual stresses of a metallic flat product,[corresponds to the measuring the flatness] having: an input-side rolling conveyor for conveying the flat product; an input-side bending device having at least two entry rollers for bending the flat product, so that the bent flat product can form a bending radius r.sub.0; a distance measuring device for measuring the contour, in particular the actual bending radii r(y), of the bent flat product in a number of positions in the width direction of the flat product;[corresponds to the product has plastic deformation properties due to the bending device] . 

Examiner note: The examiner interprets bending radii due to the tensile stress in the fig 2b as the longitudinal tension measurement value which is caused by the input-side bending device having at least two entry rollers. The examiner interprets actual bending radii in position y obtained due to the tensile stress in the fig 2b as the first longitudinal tension measurement value which is caused by the an input-side bending device having at least two entry rollers)
 	
calculating a corrected value for the first longitudinal tension measurement value at at least one evaluation point as a function of the longitudinal deformation correction factor; (¶ 77 Like the flatness, the residual stresses in the flat product 1 are determined based on the contour of the flat product 1. [Corresponds to the corrected value] The residual stress .sigma..sub.x(y) of the flat product 1 in the x direction is as follows in a position y in the width direction.  Examiner note: Applicant does not describe neither in the claim nor in the specification how these calculations are performed.

    PNG
    media_image1.png
    214
    519
    media_image1.png
    Greyscale


Examiner note: Applicant does not describe neither in the claim nor in the specification how these calculations are performed. Using the broadest reasonable interpretation, the examiner interprets residual stress value of the product strip (σx(y)) as the corrected value for the first longitudinal tension measurement value at position y (or evaluation point) that is obtained from the above equation and it is a function of correction factor that is the actual bending radius r(y) measured at position y). and
calculating a corrected flatness measurement value at at least one of the evaluation points (Ml, M2), taking the corrective value into consideration. (¶ 14 The contour of the flat product is then measured, in particular by measuring the actual bending radii r(y), in the region of the arc of the bent flat product in a number of positions (y) in the width direction of the flat product. ¶ 82 -In order to improve the accuracy of the flatness measurement or the residual stress measurement further, the contour of the flat product 1 can be acquired in a number of positions in the longitudinal direction of the flat product 1 in the region of the arc 5. The flatness or residual stress is calculated in each instance from the contours. The at least partially redundant contour information can be used to improve the accuracy of the measurements; for example the results of measuring the flatness or residual stress can be averaged.  Examiner note: Applicant does not describe neither in the claim nor in the specification how these calculations are performed.   Under broadest reasonable interpretation, the examiner consider residual stress value of the product strip (σx(y1), σx(y2),…… σx(yn)) in a number of positions (y1, y2,….yn) in the width direction of the flat product as the corrected value and averaging the results of measuring the flatness or residual stress in order to determine the corrected flatness measurement value.)  

However, BURGER does not disclose the flatness measurement assembly comprising a flatness measurement correction module with which at least one corrected flatness measurement value of the product is calculated as the product passes over at least the measuring roller.
determining stress in the thickness direction of the strip with a stress model for the strip over the thickness of the strip as a function of conditions of plastic or elastoplastic deformation of the strip on the measuring roller in the deflection zone while the strip is under tension;
calculating a correction factor for the longitudinal deformation of the strip according to the stress model for the strip, the calculated correction factor correcting nonlinear effects of deformation/stress under plastic and/or elastoplastic conditions;
wherein the device is configured to transmit the corrected flatness measurement value to a product flatness control module.

In a related field of invention, Ghosh teaches
determining stress in the thickness direction of the strip with a stress model for the strip over the thickness of the strip as a function of conditions of plastic or elastoplastic deformation of the strip on the measuring roller in the deflection zone while the strip is under tension; (see page 75 and fig 2, 3(a)(b)- Section 2 describes the constitutive model parameters for elastic and plastic deformation of two aluminum alloys used in the rolling experiments. The materials used for the rolling experiments are AA5049 and AA5086 aluminum alloys. The material compositions for both alloys are shown in Table 1. Finite deformation elastic-plastic constitutive relations are used for modeling the materials deformation process using ABAQUS-Explicit. These tests are conducted in the three orthogonal directions of the pre-rolled strip, viz. the rolling or longitudinal direction x, the through-thickness direction y and the transverse direction z as shown in Fig. 2. The corresponding stress-strain curves for the AA5049 and AA5086 alloys are plotted in Fig. 3. The yield stress is 80 MPa for AA5049 and 115 MPa for AA5086. It is found that the through-thickness response is slightly different from those in the other two directions. See page 77- The roll strip is modeled as a three dimensional deformable solid with the elastic-plastic properties described in section 2.)

calculating a correction factor for the longitudinal deformation of the strip according to the stress model for the strip, the calculated correction factor correcting nonlinear effects of deformation/stress under plastic and/or elastoplastic conditions; (page 78 and equation 11- The constant shear stress model in Eq. 6 is used to determine the value of the limiting shear stress t0 for the AA5086 alloy from the limiting shear stress values of the AA5049 alloy. The average flow stresses for the two materials are found to be 245 MPa for the AA5049 alloy and 343 MPa for the AA5086 alloy. Using these values in Eq. 11, the limiting shear stress is calculated to be 117 MPa, for AA5086. The results of the simulation with this friction model are given in Table 4. Once again, the torque exhibits an excellent match 1.3% difference while a 27MPa error is observed for the roll force.

Examiner note: Neither in the claim nor in the specification describe how this correction factor is determined. Using BRI, the examiner interprets correction factor is the ratio of limiting shear stress values to the average stress value for the AA5049 alloy used in equation 11. It is well known in the art that the stress becomes non-linear/uneven because of plastic-type deformation of the strip. (SeeLobo, H. and J. Hurtado. “Characterization and Modeling of Non-Linear Behavior of Plastics.” (2006).)


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flatness measuring method in the metal strip as disclosed by BURGER to include determining stress in the thickness direction of the strip with a stress model for the strip over the thickness of the strip as a function of conditions of plastic or elastoplastic deformation of the strip on the measuring roller in the deflection zone while the strip is under tension and calculating a correction factor for the longitudinal deformation of the strip according to the stress model for the strip, the calculated correction factor correcting nonlinear effects of deformation/stress under plastic and/or elastoplastic conditions as taught by Ghosh in the system of BURGER in order to identify various modeling issues that are necessary for successful simulation of the cold rolling process and for understanding the role of various process parameters on the damage phenomenon. (Page 74-75, BURGER)

The combination of BURGER and Ghosh does not appear to explicitly disclose the flatness measurement assembly comprising a flatness measurement correction module with which at least one corrected flatness measurement value of the product is calculated as the product passes over at least the measuring roller and wherein the device is configured to transmit the corrected flatness measurement value to a product flatness control module.

In the related field of invention, Tezuka discloses the flatness measurement assembly comprising a flatness measurement correction module with which at least one corrected flatness measurement value of the product is calculated as the product passes over at least the measuring roller.  (See fig 1 (flatness measurement assembly with roller) and column 2 line 36-63 -The flatness control apparatus 12[corresponds to the flatness control module] calculates manipulated values of a work roll bending apparatus 9 of the final stand, rolling mill 6, based on the center line error values measured by the strip width meter 10 and the flatness measured by the flatness meter 11. The manipulated values of the work roll bending apparatus 9 of the final stand is added to the workroll bending apparatus 9. The strip flatness is controlled by the work roll bending apparatus 9. The flatness control apparatus 12 is constituted by the measured positions determining controller 13, a flatness deviations determining controller 14, corrections values determining controller 15, and a manipulated values determining controller 16. The measured position determining controller 13 calculates the suitable position of the strip 7 measured by the flatness meter 11, based on the center line error values measured by strip width meter 10 and pre-set strip width, transmits it to the flatness meter 11. If the strip 7 is rolled by the rolling mill and arrives at the position of the flatness meter 11 on the delivery side of the mill 6, the strip 7 is measured by flatness meter 11 on the specified positions to measure. The flatness deviations determining controller 14 determines the flatness deviations based on measured values of the flatness meter 11 and target pre-set flatness. The flatness deviations is added to the corrections values determining controller 15.  The correction values determining controller 15 determines correction values of work roll bending apparatus 9 based on the flatness deviations, corresponding to the positions to measure by the measured positions determining controller 13.[corresponding to the corrected flatness measurement by the correction values determining controller 15]).

Tezuka also discloses wherein the device is configured to transmit the corrected flatness measurement value to a product flatness control module. (See fig 1 and col 2-3 line 64-67 and line 1-4 The correction values determining controller 15 determines correction values of work roll bending apparatus 9 based on the flatness deviations, corresponding to the positions to measure by the measured positions determining controller 13.[corresponds to the corrected flatness measurement] The manipulated values determining controller 16 determines manipulated values of work roll bending apparatus 9 based on the correction values and the manipulated values is added to work roll bending apparatus 9. [Corresponds to the product flatness control module])


 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flatness measuring method in the metal strip as disclosed by BURGER and Ghosh to include the flatness measurement assembly comprising a flatness measurement correction module with which at least one corrected flatness measurement value of the product is calculated as the product passes over at least the measuring roller and wherein the device is configured to transmit the corrected flatness measurement value to a product flatness control module as taught by Tezuka in the system of BURGER and Ghosh in order to determine the manipulated actuator values based on the correction actuator values that helps in controlling the flatness of a strip in a hot rolling mill. (Abstract, Tezuka)



Regarding claim 14 
BURGER further teaches: wherein the at least plastic or elastoplastic deformation properties of the product comprise tension and compression of the product in a thickness direction of the product as the product is deflected. (¶ 14 The contour of the flat product is then measured, in particular by measuring the actual bending radii r(y), in the region of the arc of the bent flat product in a number of positions (y) in the width direction of the flat product (in other words at right angles to the transport direction and at right angles to the thickness direction of the flat product).[corresponds to the thickness] ¶ 29 With the inventive method the residual stresses are measured on the bent flat product,[corresponds to the plastic properties] with the result that the residual stresses present locally in the flat product are permitted a spread (see FIG. 2b, in which regions with tensile stresses spread inward and regions with compressive stresses spread outward)[corresponds to the produce that comprises the tension and compression])



           Claim 2, 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable BURGER al. (PUB NO: US 2015/0354948 A1), in view of Ghosh et al. (“A Computational and Experimental Study of Cold Rolling of Aluminum Alloys with Edge Cracking”, 2004), referred as Ghosh, further in view of Tezuka (PAT NO: US 6199418 B1), hereinafter Tezuka, and still further in view of Bergsten (PUB NO: US 2010/0249973 A1)



Regarding claim 2
 BURGER, Ghosh and Tezuka do not disclose applying an additional corrective factor to the calculation of the corrected flatness measurement value (PC) by taking account of dimensional coordinates pertaining to positioning in relation to rolling or leveling units for the product strip, the measuring assembly comprising measuring units and tensioning units in spacing’s between the measuring units. 

In an related field of invention, Bergsten teaches applying an additional corrective factor to the calculation of the corrected flatness measurement value (PC) by taking account of dimensional coordinates pertaining to positioning in relation to rolling or leveling units for the product strip, the measuring assembly comprising measuring units and tensioning units in spacing’s between the measuring units. (See ¶ 35 and see in FIG. 1 -a flatness control system 1 is integrated in a system comprising a mill stand 2 having several actuators 3 and rolls 4 [corresponds to the rolling unit]. An uncoiler 5 feeds a strip 6 to and through the mill stand 2 whereby the strip 6 passes a flatness measurement device 7 [corresponds to the measuring unit] or tension detecting means, for example a "Stressometer", and rolled up on a coiler 8. [Corresponds to the tensioning unit and spacing between this units as shown in fig 1] And ¶ 39 and fig 3- discloses a flow chart of the functions of the flatness control system. [Corresponds to the calculation of the corrected flatness measurement value using several functions] The method comprises: A. using a mill model represented by a mill matrix that contains information of the flatness effect of each actuator, B. translating each actuator's flatness effect into a coordinate system, whose dimension is less or equal than the number of actuators used. [Corresponds to the account of dimensional coordinates pertaining to positioning in relation to rolling or leveling unit for the product strip]) C. monitoring/sampling the actual flatness values across the strip, D. computing a vector of the flatness error/deviation as the difference between the monitored/sampled strip flatness and a reference flatness vector, E. converting the flatness error into a smaller parameterized flatness error vector, F. using a dynamic controller to calculate optimized actuator set-points in order to minimize the parameterized flatness error, G. feeding the control signals to the actuators and thereby achieving the desired strip flatness.)  


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flatness measuring method in the metal strip as disclosed by BURGER, Ghosh and Tezuka to include wherein the at least plastic or elastoplastic deformation properties of the product comprise tension and compression of the product in a thickness direction of the product as the product is deflected as taught by Bergsten in the system of BURGER, Ghosh and Tezuka in order to calculate optimized actuator set-points in order to minimize the parameterized flatness error, thereby achieving the desired strip flatness. (¶ 39, Bergsten)


Regarding claim 4 and 13   
BURGER, Ghosh and Tezuka does not appear to explicitly disclose the flatness control module is configured to control the settings of flatness actuators of a leveling or rolling unit positioned upstream in the traveling path of the flatness measurement assembly.
In the related field of invention, Bergsten discloses: the flatness control module is configured to control the settings of flatness actuators of a leveling or rolling unit positioned upstream in the traveling path of the flatness measurement assembly. (¶ 35 and fig 1 -As disclosed in FIG. 1 a flatness control system 1 is integrated in a system comprising a mill stand 2 having several actuators 3 and rolls 4(or rolling unit). An uncoiler 5 feeds a strip 6 to and through the mill stand 2 whereby the strip 6 passes a flatness measurement device 7. ¶ 39 FIG. 3 discloses a flow chart of the functions of the flatness control system. The method comprises:  A. using a mill model represented by a mill matrix that contains information of the flatness effect of each actuator, B. translating each actuator's flatness effect into a coordinate system. [Corresponds to the flatness control module for controlling the settings of the flatness actuators])

    PNG
    media_image2.png
    446
    686
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flatness measuring method in the metal strip as disclosed by BURGER, Ghosh and Tezuka to include the flatness control module is configured to control the settings of flatness actuators of a leveling or rolling unit positioned upstream in the traveling path of the  Bergsten in the system of BURGER, Ghosh and Tezuka in order to minimize the parameterized flatness error, thereby achieving the desired strip flatness. Also a system for optimization of flatness control in rolling a strip. (Abstract, Bergsten)



9.      Claims 5-6 and 8 -11 are rejected under 35 U.S.C. 103 as being unpatentable BURGER al. (PUB NO: US 2015/0354948 A1), referred to as BURGER, in view of Ghosh et al. (“A Computational and Experimental Study of Cold Rolling of Aluminum Alloys with Edge Cracking”, 2004), referred as Ghosh, further in view of Tezuka (PAT NO: US 6199418 B1), hereinafter Tezuka and still further in view of Noe (PAT NO: US 6164104 A), referred to as Noe.



Regarding claim 5 
BURGER, Ghosh and Tezuka does not appear to explicitly disclose calculating a local evaluation of the flatness of the product situated at a point upstream of the measuring roller, taking into consideration: the corrected flatness measurement value associated with the measuring roller and derived from the first longitudinal tension measurement value (Tl) combined with the first corrective factor (Zl=Za or Zb), and each intermediate corrected flatness value induced by, at least one deflecting roller positioned upstream of the measuring roller and downstream of the local evaluation point on the traveling path, the and deflecting roller imposing at least a second corrective factor on the first corrective factor.

 In the related field of invention, Noe discloses: calculating a local evaluation of the flatness of the product situated at a point upstream of the measuring roller, taking into consideration: the corrected flatness measurement value associated with the measuring roller and derived from the first longitudinal (See fig 2 and col 4 line 61-67 -The continuously travelling strip should pass around at least one deflecting roller 8 upstream of or in the measurement zone M. Other deflecting rollers 9 can be provided downstream of the measuring zone or, as shown at 10, within the latter. The deflecting roller 8 located upstream of the zone here serves as a tension measuring roller and measures the tension force F.sub.Z within the zone M. In a broadest reasonable interpretation, the examiner considered the three rolls 8, 9 and 10 in a measuring apparatus where the roller 8 is a measuring roller, the rollers 9 and 10 as a deflection roller and the person in the ordinary skill in the art will understand the effect of the rolls on the deformation should be taken into account as the product strip passes through each roll (including the measuring roll and the deflection roll), i.e., each roll corresponds to a correction factor. The local evaluation of the flatness of the product is at a point upstream or downstream of the measuring roll. When the local assessment is located at a point downstream of the measuring roll, there may be at  least one deflection roller between this point and the measuring roller (i.e. Arranged downstream of  the measuring roller and upstream of the local evaluation point), in order to improve the measurement accuracy, a person skilled in the art readily thinks of applying a third correction  factor corresponding  to the deflection  roller  to the first correction factor for calculating the flatness at the local evaluation point.)
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flatness measuring method in the metal strip as disclosed by BURGER, Ghosh and Tezuka to include calculating a local evaluation of the flatness of the product situated at a point upstream of the measuring roller, taking into consideration: the corrected flatness measurement value associated with the measuring roller and derived from the first longitudinal tension  Noe in the system of BURGER, Ghosh and Tezuka in order to determine the actual value of the strip tension as it enters the measuring zone by the tension measuring roller and this value can be used by a controller to vary the braking force. The controller may be a feedback controller or some other braking force regulator responsive to the control signal from the tension measuring device and capable of evaluating that signal. (Column 3 line 17-24, Noe)



Regarding claim 6 
BURGER, Ghosh and Tezuka does not appear to explicitly disclose calculating a local evaluation (M2) of the flatness of the product at a point downstream of the measuring roller is , taking into consideration: the corrected flatness measurement value associated with the measuring roller and derived from the first longitudinal tension measurement value combined with the first corrective factor; and each intermediate corrected flatness value induced by at least one deflecting roller positioned downstream of the measuring roller and upstream of the local evaluation point, the deflecting roller imposing at least a third corrective factor on the first corrective factor. 
In the related field of invention, Noe discloses: calculating a local evaluation (M2) of the flatness of the product at a point downstream of the measuring roller is , taking into consideration: the corrected flatness measurement value associated with the measuring roller and derived from the first longitudinal tension measurement value combined with the first corrective factor; and each intermediate corrected flatness value induced by at least one deflecting roller positioned downstream of the measuring roller and upstream of the local evaluation point, the deflecting roller imposing at least a third corrective (See fig 2 and col 4 line 61-67 -The continuously travelling strip should pass around at least one deflecting roller 8 upstream of or in the measurement zone M. Other deflecting rollers 9 can be provided downstream of the measuring zone or, as shown at 10, within the latter. The deflecting roller 8 located upstream of the zone here serves as a tension measuring roller and measures the tension force F.sub.Z within the zone M. In a broadest reasonable interpretation, the examiner considered the three rolls 8, 9 and 10 in a measuring apparatus where the roller 8 is a measuring roller, the rollers 9 and 10 as a deflection roller and the person in the ordinary skill in the art will understand the effect of the rolls on the deformation should be taken into account as the product strip passes through each roll (including the measuring roll and the deflection roll), i.e., each roll corresponds to a correction factor. The local evaluation of the flatness of the product is at a point upstream or downstream of the measuring roll. When the local assessment is located at a point upstream of the measuring roll, there may be at  least one deflection roller between this point and the measuring roller (i.e. Arranged upstream of  the measuring roller and downstream of the local evaluation point), in order to improve the measurement accuracy, a person skilled in the art readily thinks of applying a second correction  factor corresponding to the deflection  roller  to the first correction factor for calculating the flatness at the local evaluation point) 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flatness measuring method in the metal strip as disclosed by BURGER, Ghosh and Tezuka to include calculating a local evaluation (M2) of the flatness of the product at a point downstream of the measuring roller is , taking into consideration: the corrected flatness measurement value associated with the measuring roller and derived from the first longitudinal tension measurement value combined with the first corrective factor; and each intermediate corrected flatness value induced by at least one deflecting roller positioned downstream of the measuring roller and upstream of the local evaluation point, the deflecting roller imposing at least a third corrective factor on  Noe in the system of BURGER, Ghosh and Tezuka in order to determine the actual value of the strip tension as it enters the measuring zone by the tension measuring roller and this value can be used by a controller to vary the braking force. The controller may be a feedback controller or some other braking force regulator responsive to the control signal from the tension measuring device and capable of evaluating that signal. (Column 3 line 17-24, Noe)





Regarding claim 8 
BURGER, Ghosh and Tezuka does not appear to explicitly disclose at least one second deflecting roller positioned upstream or downstream of the measuring roller.
 In a related field of invention, Noe discloses: at least one second deflecting roller positioned upstream or downstream of the measuring roller. (See fig 2 and col 4 line 61-67 the continuously travelling strip should pass around at least one deflecting roller 8 upstream of or in the measurement zone M. Other deflecting rollers 9 can be provided downstream of the measuring zone or, as shown at 10, within the latter. The deflecting roller 8 located upstream of the zone here serves as a tension measuring roller and measures the tension force F.sub.Z within the zone M. [deflecting roller 9 observed as the second deflecting roller positioned downstream of the measuring roller 8])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flatness measuring method in the metal strip as disclosed by BURGER, Ghosh and Tezuka to include at least one second deflecting roller positioned downstream or upstream of the measuring roller as taught by Noe in the system of BURGER, Ghosh and Tezuka in order to determine the actual value of the strip tension as it enters the measuring zone by the tension Column 3 line 17-24, Noe)

Regarding claim 9 
BURGER, Ghosh and Tezuka does not appear to explicitly disclose at least one third deflecting roller positioned downstream or upstream of the measuring roller.
 In the related field of invention, Noe discloses: at least one third deflecting roller positioned downstream or upstream of the measuring roller. (See fig 2 and col 4 line 61-67- The continuously travelling strip should pass around at least one deflecting roller 8 upstream of or in the measurement zone M. Other deflecting rollers 9 can be provided downstream of the measuring zone or, as shown at 10, within the latter. The deflecting roller 8 located upstream of the zone here serves as a tension measuring roller and measures the tension force F.sub.Z within the zone M. (deflecting roller 10 here observed as the third deflecting roller positioned downstream of the measuring roller 8))
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flatness measuring method in the metal strip as disclosed by BURGER, Ghosh and Tezuka to include at least one third deflecting roller positioned downstream or upstream of the measuring roller as taught by Noe in the system of BURGER, Ghosh and Tezuka in order to determine the actual value of the strip tension as it enters the measuring zone by the tension measuring roller and this value can be used by a controller to vary the braking force. The controller may be a feedback controller or some other braking force regulator responsive to the control signal from the tension measuring device and capable of evaluating that signal. (Column 3 line 17-24, Noe)


Regarding claim 10 
BURGER, Ghosh and Tezuka does not appear to explicitly disclose wherein at least one of the second or third deflecting rollers is positioned downstream of the measuring roller, and the at least one of the deflecting rollers induces a respective one of a second or third corrected flatness value to be taken into consideration in calculating the corrected value transmitted to the correction module if the at least one of the deflecting rollers is positioned upstream of a product flatness evaluation point.
In the related field of invention, Noe discloses: wherein at least one of the second or third deflecting rollers is positioned downstream of the measuring roller, and the at least one of the deflecting rollers induces a respective one of a second or third corrected flatness value to be taken into consideration in calculating the corrected value transmitted to the correction module if the at least one of the deflecting rollers is positioned upstream of a product flatness evaluation point. (col3 line 9-21 According to a feature of the invention the continuously travelling strip can be passed partly around at least one deflecting roller ahead of, downstream of and/or in the measurement region and optionally partly around another deflecting roller downstream of the measurement zone with the roller located at the upstream side of the zone forming a tension measuring roller and allowing a determination of the tension in the strip as it enters the measuring zone. According to the invention, the tension in the measuring zone is controlled based upon this measurement and for that purpose, the tension measuring roller can output an actual value of the strip tension and this value can be used by a controller to vary the braking force.[corresponds to the corrected value] Also see fig 2  Those skilled in the art will readily appreciate that the effect of the rolls on the deformation should be taken into account  as the product  passes  through  each  roll  (including  the measuring  roll  and the deflection roll), i.e., each roll corresponds to a correction factor. In fig 2 the examiner considered 8 as the measuring roller and 9 and 10 as the deflection roller.  At least one of the second or/and third deflection rollers is arranged downstream of the measuring roller. The evaluation of the flatness of the product is at a point upstream or downstream of the deflecting  roll, which is a routine choice; there may be at least one deflection roller between the flatness evaluation  point  and  the measuring  roller;  in  order  to improve the measurement accuracy, a person skilled in the art will readily think that the  second  or  third  flatness correction value caused by the deflection roller is to be taken into account in the calculation of the correction value transmitted  to the controller.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flatness measuring method in the metal strip as disclosed by BURGER, Tezuka and Ghosh to include wherein at least one of the second or third deflecting rollers is positioned downstream of the measuring roller, and the at least one of the deflecting rollers induces a respective one of a second or third corrected flatness value to be taken into consideration in calculating the corrected value transmitted to the correction module if the at least one of the deflecting rollers is positioned upstream of a product flatness evaluation point as taught by Noe in the system of Burger, Ghosh and Tezuka in order to determine the actual value of the strip tension as it enters the measuring zone by the tension measuring roller and this value can be used by a controller to vary the braking force. The controller may be a feedback controller or some other braking force regulator responsive to the control signal from the tension measuring device and capable of evaluating that signal. (Column 3 line 17-24)



Regarding claim 11 
BURGER, Ghosh and Tezuka does not appear to explicitly disclose wherein at least one of the second or third deflecting rollers is positioned upstream of the measuring roller, that at least one of the deflecting rollers induces a respective one of a second or third corrected flatness value to be taken into consideration in calculating the corrected value transmitted to the correction module if the at least one of the deflecting rollers is positioned downstream of a product flatness evaluation point
In the related field of invention, Noe discloses: wherein at least one of the second or third deflecting rollers is positioned upstream of the measuring roller, that at least one of the deflecting rollers  (col3 line 9-21 According to a feature of the invention the continuously travelling strip can be passed partly around at least one deflecting roller ahead of, downstream of and/or in the measurement region and optionally partly around another deflecting roller downstream of the measurement zone with the roller located at the upstream side of the zone forming a tension measuring roller and allowing a determination of the tension in the strip as it enters the measuring zone. According to the invention, the tension in the measuring zone is controlled based upon this measurement and for that purpose, the tension measuring roller can output an actual value of the strip tension and this value can be used by a controller to vary the braking force.[corresponds to the corrected value] Also see fig 2  Those skilled in the art will readily appreciate that the effect of the rolls on the deformation should be taken into account  as the product  passes  through  each  roll  (including  the measuring  roll  and the deflection roll), i.e., each roll corresponds to a correction factor. In fig 2 the examiner considered 8 as the measuring roller and 9 and 10 as the deflection roller.  At least one of the second or/and third deflection rollers is arranged downstream of the measuring roller. The evaluation of the flatness of the product is at a point upstream or downstream of the deflecting  roll, which is a routine choice; there  may be at least one deflection roller between the flatness evaluation  point  and  the measuring  roller;  in  order  to improve the measurement accuracy, a person skilled in the art will readily think that the  second  or  third  flatness correction value caused by the deflection roller is to be taken into account in the calculation of the correction value transmitted  to the controller.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the measure of the planarity of a strip, especially metal strip in a measurement zone as disclosed by BURGER, Ghosh and Tezuka to include wherein at least one of the second or third deflecting rollers is positioned upstream of the measuring roller, that at least one of the  Noe in the system of BURGER, Ghosh and Tezuka in order to determine the actual value of the strip tension as it enters the measuring zone by the tension measuring roller and this value can be used by a controller to vary the braking force. The controller may be a feedback controller or some other braking force regulator responsive to the control signal from the tension measuring device and capable of evaluating that signal. (Column 3 line 17-24)


Conclusion


10.      All claims 1-2, 4-11 and 13-14 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20120174643 A1 Noe et al.

Discussing a method for continuously stretch-bend-leveling metal strips, wherein a strip under a tensile stress below the elastic limit is alternatingly bent about at least four straightening rollers in the plastic or elastic-plastic region and thereby undergoes plastic stretching.

12.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101.  The examiner can normally be reached on 7:30-5:30 PM, Monday to Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PURSOTTAM GIRI/
 Examiner, Art Unit 2128      

     
/SAIF A ALHIJA/Primary Examiner, Art Unit 2128